DETAILED ACTION
This is a response to the Applicant’s Remarks filed 06/29/2022. Claims 1, 11 and 20 are amended. Claims 21-24 are new. Claims 2, 3, 12 and 13 are cancelled. Claims 1, 4-11 and 14-24 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 06/29/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claim (s) 1, Applicant, in pages 7-11 of the remarks, argues that the cited reference fails to teach:
“wherein at least one of the CRI field or the SSBRI field is used to indicate an optimal uplink transmit beam required in uplink data transmission, …
wherein the first configuration information comprises a group of channel state information reference signal (CSI- RS) resources and/or synchronization signal block (SSB) resources used to indicate the optimal uplink transmit beam.” as recited in claim 1.
The Examiner respectfully disagrees.
As for the limitation “wherein at least one of the CRI field or the SSBRI field is used to indicate an optimal uplink transmit beam required in uplink data transmission”, Noh teaches in paragraph [0068] a method of notifying a terminal of a given beam used for the beam management. The claim recites an “optimal uplink beam required”, which is broadly interpreted to include any given beam indicated by or according to SRS resource indicator, SRS resource identity, SRS resource index, SSB resource indicator, SSB resource identity, SSB resource index, CSI-RS resource indicator, CSI-RS resource identity, or CSI-RS index. These indicators are taught by Noh [0068], and any one would indicate an optimal uplink transmit beam.
As for the argument that “Noh does not mention whether the terminal of BS has a specific or corresponding operation before receiving the first information and second information. Therefore, Noh fails to disclose…” (page 9, Remarks), the Applicant is arguing a limitation that is not in the claim. Claim 1 recites the terminal receiving a first and a second configuration information, followed by the DCI transmission, from the network device. Claim 1 does not recite an operation before receiving the first and second information.
As for the limitation “… wherein the first configuration information comprises a group of channel state information reference signal (CSI- RS) resources and/or synchronization signal block (SSB) resources…”, Noh teaches in [0010] the first information indicating a type of resource related to the UL transmission. Paragraph [0082] teaches that the BS may indicate type of resource can be DL CSI-RS, and SSB or an SRS. Using BRI, a group of resources would include any number of resources above the count of zero, since zero resources would not form a group. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11 and 19 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Noh et al. (US 2018/032855), hereinafter “Noh”.

Regarding claim 1 and 11, Noh teaches:
An uplink data transmission indication method, applied to a terminal and comprising: receiving, from a network side device, downlink control information (DCI) used for scheduling uplink data transmission , wherein the DCI comprises at least one of a channel state information reference signal indicator (CRI) field or a synchronization signal block indicator (SSBRI) field (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station (BS is form of a network side device) to the terminal for uplink beam management. [0066]: Indicators include SRS resource indicator, SRS resource identity ID, SRS resource index (SRI), SSB resource indicator SSB resource index (SSBRI), CSI-RS resource indicator, CSI-RS resource ID, or CSI-RS index (CRI). [0068]: the method of notifying a terminal of a given UL beam by indicating an SR or CRI or SSBRI, such indication may be transmitted through higher layer signaling, DCI.)


wherein at least one of the CRI field or the SSBRI field is used to indicate an optimal uplink transmit beam required in uplink data transmission. (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station to the terminal for uplink beam management. [0066]: Indicators include SRS resource indicator, SRS resource identity ID, SRS resource index (SRI), SSB resource indicator SSB resource index (SSBRI), CSI-RS resource indicator, CSI-RS resource ID, or CSI-RS index (CRI). [0067]: Base station may share information about which BPL will be used by transmitting a CSI-RI (CRI), SRI or SSBRI.)   
wherein before the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: 
receiving first configuration information from the network side device, wherein the first configuration information comprises a group of channel state information reference signal (CSI-RS) resources and/or synchronization signal block (SSB) resources used to indicate the optimal uplink transmit beam. (Noh, [0010]: BPL indication method includes the terminal receiving a first information indicating a type of resource related to the UL transmission, and a second information indicating a resource of the type of resource from the base station, and selecting a beam for the UL transmission based on the first and second information received. See Fig. 3A, [0078-0083]: Operation 340, BS may indicate type of resource is DL CSI-RS, an SSB or an SRS [0082].)

Particularly for claim 11, Noh teaches:
A terminal (Fig. 8, [0168]), comprising a processor (820 controller), a memory (830 storage unit) and a program stored in the memory and executable on the processor ([0168]: storage unit 830 may store information transmitted/received through the transceiver and information generated by the controller 820), 


Regarding claim 10 and 19, Noh teaches:
The uplink data transmission indication method according to claim 1, wherein after the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: determining whether to perform uplink data transmission (Noh, Fig 3A, [0084]: After step 345, receiving the resource indicators to be used for UL transmission to the terminal, the device has the optionality to transmit on the selected beam (i.e. the base station may receive an UL signal), device to determine). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 4, 6, 7, 14, 16, 17, 20, 21, 23 and 24 are rejected under 35 U.S.C 103 as being unpatentable over Noh et al. (US 2018/032855), hereinafter “Noh”, in view of Liu et al. (US 2018/0367205), hereinafter “Liu”.

Regarding claim 20, Noh teaches:
A  computer readable storage medium (830 storage unit, Fig. 8), storing a program, wherein the program is executed ([0168]: storage unit 830 may store information transmitted/received through the transceiver and information generated by the controller 820) by a processor (820 controller) to perform following steps: 
receiving, from a network side device, downlink control information (DCI) used for scheduling uplink data transmission, wherein the DCI comprises at least one of a channel state information reference signal indicator (CRI) field or a synchronization signal block indicator (SSBRI) field (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station (BS is form of a network side device) to the terminal for uplink beam management. [0066]: Indicators include SRS resource indicator, SRS resource identity ID, SRS resource index (SRI), SSB resource indicator SSB resource index (SSBRI), CSI-RS resource indicator, CSI-RS resource ID, or CSI-RS index (CRI). [0068]: the method of notifying a terminal of a given UL beam by indicating an SR or CRI or SSBRI, such indication may be transmitted through higher layer signaling, DCI.)
wherein at least one of the CRI field or the SSBRI field is used to indicate an optimal uplink transmit beam required in uplink data transmission. (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station to the terminal for uplink beam management. [0066]: Indicators include SRS resource indicator, SRS resource identity ID, SRS resource index (SRI), SSB resource indicator SSB resource index (SSBRI), CSI-RS resource indicator, CSI-RS resource ID, or CSI-RS index (CRI). [0067]: Base station may share information about which BPL will be used by transmitting a CSI-RI (CRI), SRI or SSBRI.)   
wherein before the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: 
receiving first configuration information from the network side device, wherein the first configuration information comprises a group of channel state information reference signal (CSI-RS) resources and/or synchronization signal block (SSB) resources used to indicate the optimal uplink transmit beam. (Noh, [0010]: BPL indication method includes the terminal receiving a first information indicating a type of resource related to the UL transmission, and a second information indicating a resource of the type of resource from the base station, and selecting a beam for the UL transmission based on the first and second information received. See Fig. 3A, [0078-0083]: Operation 340, BS may indicate type of resource is DL CSI-RS, an SSB or an SRS [0082].)

Noh does not teach:
A non-transitory computer readable storage medium, 
However, Liu teaches:
The non-transitory computer readable storage medium ([0051], Fig. 4: memory 406, non-transitory computer readable medium) storing a program, wherein the program is executed by a processor to perform the following steps
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to implement the features and functions of the claimed limitations, a set of hardware components would be needed.

Regarding claims 4, 14 and 21, Noh does not teach:
The uplink data transmission indication method according to claim 1, wherein the DCI further carries at least one of a transmitted precoding matrix indicator (TPMI) or a rank indicator (RI) used for uplink data transmission.
However, Liu teaches:
the DCI further carries at least one of a transmitted precoding matrix indicator (TPMI) or a rank indicator (RI) used for uplink data transmission (Liu, Fig. 3, [0050]: Flow chart 300 TRP indicates preferred UL Tx beams with associated TRP beam information to the UE (Step 320). Step 330: TRP further sends a SRS resource allocation of the UL TX beams to the UE. TRP (blindly) detects the rank based on precoded SRS from UE, and (Step 350) transmits to the UE: Precorder (equates to Transmit PMI or TPMI, from the node) and a Rank (equates to rank indicator or RI, from the node) to the UE. By determining the precoders and the rank(s) the TRP selects a proper uplink beam combination for MIMO transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to make more efficient the selection of uplink beam by the TRP, bypassing the step where the UE calculates and then reports the PMI and RI back to the TRP. With this method the proper uplink beam combination may be the best possible beam combination [0050]. 

Particularly for claim 21, Noh does not teach:
The non-transitory computer readable storage medium
However, Liu teaches:
The non-transitory computer readable storage medium ([0051], Fig. 4: memory 406, non-transitory computer readable medium)

Regarding claims 6, 16 and 23, Noh does not teach:
The uplink data transmission indication method according to claim 4, wherein before the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: receiving second configuration information from the network side device, wherein the second configuration information comprises information used to determine the TPMI, and the information used to determine the TPMI at least comprises port quantity information required in uplink data transmission.
However, Liu teaches:
receiving second configuration information from the network side device, wherein the second configuration information comprises information used to determine the TPMI, and the information used to determine the TPMI at least comprises port quantity information required in uplink data transmission. (Liu Fig. 1B: In this method for selecting beams for a non-codebook based uplink MIMO transmission [0023], Step 170 [0028] the TRP allocates sounding reference signal (SRS) resources where the SRS configuration includes time/frequency resources for SRS transmission, including the number of antenna ports for each SRS resource according to (previously received) UE capability. (Example given for UE equipped with 2 antenna panels, 2 TRX units, hence 2 ports. Step 170 continues TRP assigns SRS resource with 2 ports for each selected UE Tx beam.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to promote efficiency in the beam selection process, by indicating the plurality of panels, ports and hence beams possible. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Particularly for claim 23, Noh does not teach:
The non-transitory computer readable storage medium
However, Liu teaches:
The non-transitory computer readable storage medium ([0051], Fig. 4: memory 406, non-transitory computer readable medium)

Regarding claims 7, 17 and 24, Noh does not teach:
The uplink data transmission indication method according to claim 1, further comprising: determining at least one of a PMI or a RI required in uplink data transmission.
However, Liu teaches:
The uplink data transmission indication method according to claim 1, further comprising: determining at least one of a PMI or a RI required in uplink data transmission (Liu Fig. 3, [0050]: Step 360, the TRP receives data (e.g. control data, user data, bearer data, etc.) based on the selected precoders (equates to the PMI) and ranks(s) (equates to the RANK Identifier RI) from the UE, e.g. a selected beam, combination.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to validate the use of both or separate the PMI value or the Rank value to selected the best selected beam for UL transmission. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 24, Noh does not teach:
The non-transitory computer readable storage medium
However, Liu teaches:
The non-transitory computer readable storage medium ([0051], Fig. 4: memory 406, non-transitory computer readable medium)


Claim 5, 15 and 22 are rejected under 35 U.S.C 103 as being unpatentable over Noh, Liu and further in view of Hwang et al. (US 2018/0248594) hereinafter “Hwang”.

Regarding claims 5, 15 and 22, Noh does not teach:
The uplink data transmission indication method according to claim 4, wherein an uplink codebook indicated by the TPMI is a non-coherent codebook; or a value of a rank indicated by the RI is 1.       
However, Hwang teaches:
wherein an uplink codebook indicated by a value of a rank indicated by the RI is 1. (Hwang [0578]: A restriction that the rank 1 is always applied may be defined/configured (i.e. RI=1). In this case, a UE feeds back only one piece of the best channel direction information (CDI) which is applied as the beam coefficient of the CSI-RS resource #0)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hwang into the method of Noh and Liu in order to improve selecting the best beam in a MIMO scenario with restricting the selection to one antenna port (RI=1) to get the best system performance possible given CSI reported parameters.

Particularly for claim 22, Noh does not teach:
The non-transitory computer readable storage medium
However, Liu teaches:
The non-transitory computer readable storage medium ([0051], Fig. 4: memory 406, non-transitory computer readable medium)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in view of Liu in order to implement the features and functions of the claimed limitations, a set of hardware components would be needed.



Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Noh, Liu and further in view of Guo et al. (US 2018/0206132) hereinafter “Guo.

Regarding claim 8, Noh and LIU do not teach:
The uplink data transmission indication method according to claim 1, wherein the DCI further comprises a sounding reference signal indicator (SRI) field 
However, Guo in a similar endeavor transmitting reference signals, teaches:
a sounding reference signal indicator (SRI) field (Guo Fig 15 [0246-0253], Step 1530, the gNB indicates on or more SRI(s), the uplink physical channel identities and slot timing information. [0248-0252} the gNB can signal one or more SRI to a UE, in the DCI [0249], such that the UE is requested schedule PUSCH, SPS UL transmission, apply TX beamformers on the DMRS, etc.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guo into the method of Noh and in further view of Liu in order to provide the optionality of additional SRS resources in different indicators for UL beam management, thereby improving on the beam selection and association process.


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         
 /HUY D VU/                Supervisory Patent Examiner, Art Unit 2461